Name: Regulation (EEC) No 1579/70 of the Commission of 4 August 1970 laying down special conditions for the export of certain cheeses to Spain
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities 543 No L 172/2&amp; ­ Official Journal of the European Communities 5.8.70 REGULATION (EEC) No 1579/70 OF THE COMMISSION of 4 August 1970 laying down special conditions for the export of certain cheeses to Spain THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, Having regard to the Treaty European Economic Community ; establishing the Having regard to Council Regulation (EEC) No 804/68 1 of 27 June 1968 on the common organisation of the market in milk and milk products, as last amended by Regulation (EEC) No 1253/702 and in particular the first subparagraph of Article 17 (4) thereof; Whereas, for imports of certain cheeses , the Spanish Government has introduced a system of threshold prices to ensure that such cheeses do not enter Spain, excluding customs territories to which special arrangements apply, at prices below those prices ; Whereas, to ensure that products exported from the Community enter Spain at that price, the Community will have to fix the refund on exports to Spain of the ¢ cheeses in question at a level lower than that fixed for other destinations ; whereas appropriate supervisory arrangements should be introduced to ensure observance of that price ; Whereas a certain number of other cheeses are not subject to the threshold price if, on importation into Spain, they are accompanied by a certificate as to the quality of the Community product; Whereas a refund should therefore be granted on exports of cheeses to Spain only if a special certificate is issued ; Whereas a procedure for supervising the use of the certificate is necessary; whereas, to that end, a customs control must take place when the goods leave the geographical territory of the Community within the meaning of Article 3 of Commission Regulation - No 1041/67/EEC3 of 21 December 1967 on detailed rules for the application of export refunds on products subject to a single price system,' as last amended by Regulation (EEC) No 2586/694 ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Milk and Milk Products ; Whereas, to cover the difference between the threshold price and the price in international trade, Spain will , at the time of customs clearance, charge a regulatory duty in addition to customs duties , taxes and fixed or ad valorem charges ; Whereas during the GATT negotiations it was agreed that the regulatory duty would be limited to a fixed duty if the Community observed a certain free-at-Spanish-frontier price level ; HAS ADOPTED THIS REGULATION : Article 1 Whereas a minimum price has been fixed for Emmentaler, Gruyere, Cheddar and processed cheeses ; whereas, to ensure observance of that minimum price, the special certificate should be issued only on submission of a declaration in which the party concerned undertakes not to export the cheese in question at a free-at-Spanish-'frontier price below thef minimum price ; 1 . The granting of a refund on exports of cheeses to Spain, excluding customs territories to which special arrangements apply, shall be subject to the issue of a special certificate . 3 OJ No 314, 23.12.1967, p. 9 .1 OJ No L 148 , 28.6.1968, p . 13 . 2 OJ No L 143 , 1.7.1970, p. 1 . 4 OJ No L 322, 24.12.1969, p. 3 . 544 Official Journal of the European Communities 4 . In the case of the certificate shown in Annex III, the party concerned shall return to the issuing agency one copy duly endorsed in the appropriate section by the Spanish customs authorities . 2 . For the cheeses listed in Annex I, the certificate to be issued, on application by the party concerned, shall be that shown in Annex II to this Regulation . For cheeses other than those listed in Annex I, the certificate to be issued, on application by the party concerned, shall be that shown in Annex III to this Regulation . Article 4 Article 2 1 . In the case of the certificate shown in Annex III, the ' customs office of exit shall endorse only certificates submitted within sixty days of the day following that of the issue of the certificate in question . 2 . The certificate shall be valid only for the quantity indicated thereon . However, on exit from Community territory, a quantity differing by not more than 5% from the quantity indicated on the certificate shall be considered as corresponding to that quantity . 1 . The size of the certificate shall be approximately 21 X 30 cm . It shall be identified by a serial number. 2 . The certificate shall be drawn up on a form conforming to the relevant model in Annex II or III to this Regulation . 3 . The certificate in Annex II shall be drawn up in an original and one copy . The certificate in Annex III shall be drawn up in an original and at least three copies . The copies shall bear the same serial number as the original . The original and the copies thereof shall be completed at the same time, using carbon paper, either in typescript or in manuscript. Capital letters shall be used for forms completed in manuscript . Article 5 For :  First quality Emmentaler and Gruyere cheeses , falling, within sub-heading No 04.04 A,  Processed cheese falling within sub-heading No 04.04 D,  Cheddar, (including Chester) cheese falling within sub-heading No 04.04 E I (b ) 1 , and  First quality Dutch Edam cheese falling within sub-heading No 04.04 E I (b ) 3 of the Common Customs Tariff, the special certificate may be issued only on submission to the issuing agency of a declaration conforming to the model in Annex IV signed by the party concerned . Article 3 Article 6 1 . The certificate and copies thereof shall be issued by the agency designated by each Member State . 2 . The issuing agency shall retain a copy of the certificate . 3 . When the product leaves the geographical territory of the Community within the meaning of Article 3 of Regulation No 1041/67/EEC, the party concerned shall submit to the customs office of exit :  the original , in the case of the certificate shown in Annex II ;  the original and two copies, in the case of the certificate shown in Annex III . The customs office of exit shall endorse these documents in the section reserved for that purpose and shall return them to the party concerned . 1 . Member States shall take all measures necessary to verify the origin, composition and quality of the products for which the certificates are issued . 2 . Member States shall take appropriate measures to ensure observance of the declaration referred to in Article 5 . Article 7 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. Official Journal of the European Communities 545 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 August 1970 . For the Commission . The President Franco M. MALFATTI ANNEX I Ragusano Camembert Brie Taleggio Maroilles Coulommiers Roquefort Gorgonzola Bleu des Causses Bleu d'Auvergne Fourme d'Ambert Saingorlon Bleu de Gex Bleu du Haut Jura Septmoncel EdelpilzkÃ ¤se Bluefort Ricotta Fromage de chÃ ¨vre CarrÃ © de l'Est Reblochon Pont l'EvÃ ªque Livarot MÃ ¼nster Neufchatel Limburger Parmigiano Reggiano Romadur HerveGrana padano HarzerPecorino Fiore Sardo Provolone Asiago Caciocavallo Fromage de Bruxelles Stracchino Crescensa Robiola and cheeses of a fat content, by weight, not exceeding 40% and of a water content in the non ­ fatty matter exceeding 72% , in packings of a net capacity of 500 g or less . 546 Official Journal of the European Communities ANNEXE II  ANLAGE II  ALLEGATO li  BIJLAGE II  ANNEX II Titre de qualitÃ © pour l'exportation de certains fromages vers l'Espagne QualitÃ ¤tsbescheinigung fÃ ¼r die Ausfuhr bestimmter KÃ ¤sesorten nach Spanien Titolo di qualitÃ per l'esportazione di alcuni formaggi verso la Spagna Verklaring van kwaliteit voor de uitvoer van bepaalde kaassoorten naar Spanje Certificado de calidad para la exportaciÃ ³n a EspaÃ ±a de determinados quesos (CertifÃ ­cate of quality for export of certain cheeses to Spain) Original/Original/Originale/Origineel/Original/ (Original) (Copie/Durchschrift/Copia/Kopie/Copia(Copy)) Titre no Bescheinigung Nr Titolo n . Ã tat membre exportateur AusfÃ ¼hrender Mitgliedstaat Stato membro esportatore Lid-Staat van uitvoer Estado miembro exportador (Exporting Member State) Verklaring nr. Certificado no (Certificate No) L'organisme competent Die zustÃ ¤ndige Stelle L'organismo competente De bevoegde instantie El organismo competente (The competente authority ) kg net kg netto kg netto kg netto kg neto (kg net) certifie que le lot de bescheinigt, daÃ  die Sendung von certifica che la partita di bevestigt dat de partij van certifica que la partida de (certifies that thÃ © consignment of) faisant l'objet de la (des) facture(s) n0 Gegenstand der Rechnung(en) Nr. oggetto della(e) fattura(e) n . du vom del van de (fecha) (of (date)) onderwerp zijnde van factuur(uren) nr. objeto de la(s) factura(s) no (against invoice(s) No) exportÃ © par ausgefÃ ¼hrt durch esportata da uitgevoerd door exportada por (exported by) consiste en besteht aus consiste in bestaat uit consiste en (consists of) Official Journal of the European Communities 547 N ° d'ordre Lfd . Nr. N. d'ordine Volgnr No de orden (Serial No) Colis/Sendungen/Colli/Colli/Bultos (Packages) DÃ ©nomination du fromage Bezeichnung des KÃ ¤ses Denominazione del formaggio 2 Omschrijving van de kaassoort Denomination del queso (Description of cheese) Poids net Nettogewicht Peso netto Nettogewicht Peso neto (Net weight) (kg) Marques et nos Marken und Nummern Marche e numeri Merken en nummers Marcas y numÃ ©ros (Marks and numbers) Nombre et nature Anzahl und Art Numero e specie Aantal en aard Numero y naturaleza (Number and nature) dÃ ©clare en outre que les fromages faisant l'objet du prÃ ©sent titre ont Ã ©tÃ © produits en bestÃ ¤tigt auÃ erdem, daÃ  die KÃ ¤se, die Gegenstand dieser Bescheini ­ gung sind, hergestellt wurden in dichiara inoltre che i formaggi oggetto del presente titolo sono stati prodotti in verklaart voorts dat de kaas die het onderwerp is van deze verklaring geproduceerd is in declara, ademas, que los quesos objeto del presente certificado se han producido en (declares also that the cheeses forming the subject of this certificate were produced in) sont de qualitÃ © saine, loyale et marchande et rÃ ©pondent aux dispositions relatives a la composition applicables Ã l'exportation dans ce pays. von gesunder und handelsÃ ¼blicher QualitÃ ¤t sind und hinsichtlich der Zusammensetzung den Be ­ stimmungen entsprechen, die in diesem Land bei der Ausfuhr angewandt werden. sono di qualitÃ sana , leale e mercantile e sono conformi alle disposizioni relative alla composizione applicabili all'esportazione in detto paese. van gezonde handelskwaliteit is en beantwoordt aan de bepalingen betreffende de samenstelling die in dat land van toepassing zijn bij de uitvoer. son de calidad sana, leal y commercial y cumplen las disposiciones relativas a la composicion, aplicables a la exportaciÃ ³n en este Pais . ( are of sound and fair marketable quality and comply with the provisions'relating to composition applicable to exports to this country) 548 Official Journal of the European Communities Signature Unterschrift FirmaLieu et date d'Ã ©mission Ausstellungsort und Datum Luogo e data di emissione Plaats en datum van afgifte Lugar y fecha de emisiÃ ³n Handte ­ kening Firma (Signature) (Place and date of issue) Cachet de l'organisme Ã ©metteur Stempel der ausstellenden Stelle Timbro dell'organismo emittente Stempel van de instelling van afgifte Sello del Organismo emisor (Stamp of issuing authority) 1 Nom et prÃ ©nom ou raison sociale et adresse complÃ ¨te de l'exportateur Name und Vorname oder Firma und vollstÃ ¤ndige Adresse des AusfÃ ¼hrers Nome e cognome o ragione sociale e indirizzo completo dell'esportatore Naam en voornaam of firmanaam en volledig adres van de exporteur Apellido y nombre o razÃ ³n social y direcciÃ ³n completa del exportador (Surname and first name or business name and full address of exporter) Mentionner le type du fromage en plus de la marque Ã ©ventuelle ou de la dÃ ©nomination . commerciale AuÃ er eventueller Angabe der Marke oder Handelsbezeichnung, Angabe der Art des KÃ ¤ses Indicare il tipo del formaggio oltre all'eventuale marca o alla denominazione commerciale 2 Naast het eventuele merk of de handelsbenaming de kaassoort aangeven MenciÃ ³nese el tipo de queso, la marca si la hubiera y en su defecto la denominaciÃ ³n comercial (Mention type of cheese in addition to any brand or trade name) 3 Indiquer l'Ã tat membre de production Angabe des Hersteller-Mitgliedstaats Indicare lo Stato membro produttore De Lid-Staat van produktie aangeven Indiquese el Estado miembro productor (Indicate producer Member State) Cadre rÃ ©servÃ © au visa de la douane du bureau de sortie de la CommunautÃ © Abschnitt fÃ ¼r den Sichtvermerk der Ausgangszollstelle der Gemeinschaft Riquadro riservato al visto doganale dell'ufficio di uscita della ComunitÃ Vak bestemd voor het visum van het douanekantoor van uitgang van de Gemeenschap Espacio reservado al visado de la Aduana de salida de la Comunidad (Space reserved for endorsement of customs office of exit from the Community) Les produits dÃ ©signÃ ©s dans le cadre ci-dessus ont quittÃ © le territoire de la CommunautÃ © Die im obengenannten Abschnitt erwÃ ¤hnten Erzeugnisse haben das Gebiet der Gemeinschaft verlassen I prodotti designati nel riquadro di cui sopra hanno lasciato il territorio della ComunitÃ De goederen, in bovenvermeld vak aangeduid, hebben het grondgebied van de Gemeenschap verlaten Official Journal of the Euorpean Communities 549 Los productos indicados en el cuadro de mas arriba han salido del territorio de la Comunidad (The products described in the panel above have left the territory of the Community) Lieu/Ort/Luogo/Plaats/Lugar(Place) Date/Datum/Data/Datum/Fecha(Date) Signature/Unterschrift/Firma/Handtekening/Firma(Signature) Cachet du bureau Stempel der Zollstelle Timbro dell'ufficio Stempel van het kantoor Sello de la Aduana (Customs stamp) 550 Official Journal of the European Communities ANNEXE 111  ANLAGE 111  ALLEGATO 111  BIJLAGE 111  (ANNEX 111) Titre pour l'exportation de certains fromages vers l'Espagne Bescheinigung fÃ ¼r die Ausfuhr bestimmter KÃ ¤sesorten nach Spanien Titolo per l'esportazione di alcuni formaggi verso la Spagna Verklaring voor de uitvoer van bepaalde kaassoorten naar Spanje Certificado para la exportaciÃ ³n Ã ¡ Espana de determinados quesos (CertifÃ ­cate for export of certain cheeses to Spain) Original/Original/Originale/Origineel/Original/ (Original) (Copie/Durchschrift/Copia/Kopie/Copia(Copy)) Titre n ° Bescheinigung Nr. Titolo n . Ã tat membre exportateur AusfÃ ¼hrender Mitgliedstaat Stato membro esportatore Lid-Staat van uitvoer Estado miembro exportador (Exporting Member State) Verklaring nr. Certificado no (Certificate No) L'organisme competent Die zustÃ ¤ndige Stelle L'organismo competente De bevoegde instantie El organismo competente (The competent authority) certifie que le lot de bescheinigt, daÃ  die Sendung von certifica che la partita di bevestigt .dat de partij van certifica que la partida de (certifies that the consignment of) faisant l'objet de la (des) facture(s) n0 Gegenstand der Rechnung(en) Nr. oggetto della(e) fattura(e) n . kg net kg netto kg netto kg netto kg neto . (kg net) du vom del vanonderwerp zijnde van factuur(uren) nr. objeto de la(s) factura(s) no (against invoice(s) No) de (fecha) (of (date)) exportÃ © par ausgefÃ ¼hrt durch esportata da uitgevoerd door exportada por (exported by) 1 consiste en besteht aus consiste in bestaat uit consiste en (consists of) 2 3 Official Journal of the European Communities 551 N ° d'ordre Lfd . Nr. N. d'ordine Volgnr No de orden (Serial No) Colis/Sendungen/Colli/Colli/Bultos (Packages) DÃ ©nomination du fromage Bezeichnung des KÃ ¤ses Denominazione del formaggio 2 Omschrijving van ¡ ' de kaassoort 3 Denomination del queso (Description of cheese) Poids net Nettogewichi . Peso netto Nettogewicht Peso neto (Net weight) (kg) Marques et nos Marken und Nummern Marche e numeri Merken en nummers Marcas y numÃ ©ros (Marks and numbers) Nombre et nature Anzahl und Art Numero e specie Aantal en aard Numero y naturaleza (Number and nature) dÃ ©clare que les fromages faisant l'objet du prÃ ©sent titre rÃ ©pondent aux dispositions relatives Ã la composition applicables dans l'Ã tat membre producteur prÃ ©vues Ã l'exportation et sont de qualitÃ © saine, loyale et marchande ; bestÃ ¤tigt , daÃ  die KÃ ¤se, die Gegenstand dieser Bescheinigung sind, hinsichtlich der Zusammen ­ setzung den Bestimmungen entsprechen, die im Hersteller-Mitgliedstaat bei der Ausfuhr ange ­ wandt werden, und von gesunder und handelsÃ ¼blicher QualitÃ ¤t sind ; dichiara che i formaggi oggetto del presente titolo sono conformi alle disposizioni relative alla , composizione applicabili nello Stato membro produttore previste all'esportazione e sono di qualitÃ sana, leale e mercantile ; verklaart dat de kaas, die het onderwerp is van deze verklaring, beantwoordt aan de bepalingen betreffende de samenstelling die in de producerende Lid-Staat van toepassing zijn bij de uitvoer ; declara que los quesos objeto del presente certificado cumplen las disposiciones relativas a la composiciÃ ³n, applicables a la exportaciÃ ³n en el Estado miembro productor, y son de calidad sana , leal y comercial ; (declares that the cheeses which are the subject of this certificate comply with the provisions relat ­ ing to composition applicable to exports in the producer Member State and are of sound and fair marketable quality) dÃ ©clare en outre que, si les autres conditions sont remplies, les produits en cause bÃ ©nÃ ©ficieront de la restitution valable pour les exportations vers l'Espagne, Ã l'exclusion des territoires douaniers Ã rÃ ©gime particulier, le jour au cours duquel le service des douanes accepte l'acte par lequel le dÃ ©clarant manifeste sa volontÃ © de procÃ ©der Ã l'exportation vers l'Espagne Ã l'exclusion des terri ­ toires douaniers Ã rÃ ©gime particulier ; bestÃ ¤tigt auÃ erdem, daÃ  bei Vorliegen der Ã ¼brigen Voraussetzungen fÃ ¼r die Erzeugnisse die Erstattung gezahlt wird, die fÃ ¼r Ausfuhren nach Spanien  mit Ausnahme der Zollgebiete mit besonderer Regelung  an dem Tage gilt, an dem die Zollstelle die ErklÃ ¤rung annimmt, durch die der ErklÃ ¤rende seinen Willen kundgibt, die Erzeugnisse nach Spanien auszufÃ ¼hren , mit Ausnahme der Zollgebiete mit besonderer Regelung ; dichiara inoltre che, se le altre condizioni sono soddisfatte, i prodotti in causa beneficieranno della restituzione valida per le esportazioni verso la Spagna, ad esclusione dei territori doganali a regime particolare, il giorno nel quale il servizio delle dogane accetta l'atto con il quale il dichiarante manifesta la sua volontÃ di procedere all'esportazione verso la Spagna ad esclusione dei territori doganali a regime particolare ; 552 Official Journal of the European Communities verklaart voorts dat , indien aan de overige voorwaarden is voldaan , voor de betrokken produkten de restitutie zal worden toegekend , welke voor de uitvoer naar Spanje , met uitzondering van de douanegebieden met een bijzondere regeling, geldt op de dag , waarop de douanedienst het document in ontvangst neemt, waarbij de declarant zijn voornemen te kennen geeft over te gaan tot de uitvoer naar Spanje , met uitzondering van de douanegebieden met een bijzondere regeling ; declara , ademas , que dichos productos , si se cumplen las demÃ ¡s condiciones , se beneficiaran de las compensaciones en vigor para las exportaciones a EspaÃ ±a , salvo las exportaciones a territorios aduaneros de regimen particular-, el dia en que el Servicio de Aduanas acepte la declaration del exportador relativa a su voluntad de exportar a EspaÃ ±a , salvo que se trate de exportaciones a territorios aduaneros de regimen particular ; (declares also that, if the other conditions are satisfied , the products in question qualify for the refund on exports to Spain , excluding customs territories to which special arrangements apply, valid on the day on which the customs authorities accept the declaration by which the exporter states his intention to export to Spain, excluding customs territories to which special arrangements apply) dÃ ©clare enfin que l'exportateur a remis la dÃ ©claration visÃ ©e a l'article '5 du rÃ ¨glement (CEE) n0 1579/604 bestÃ ¤tigt schlieÃ lich , daÃ  der Exporteur die in Artikel 5 der Verordnung (EWG) Nr. 1579/704 genannte ErklÃ ¤rung Ã ¼bermittelt hat dichiara infine che l'esportatore ha consegnato la dichiarazione di cui all'articolo 5 del regolamento (CEE) n . 1579/70* verklaart ten slotte dat de exporteur de verklaring voorzien bij artikel 5 van Verordening (EEG) nr. 1579/70* heeft overgelegd declara tambiÃ ©n que el exportador ha presentado la declaraciÃ ³n a que se refiere el articulo 5 del regolamento (CEE) no 1579/70* (declares finally that the exporter has submitted the declaration referred to in Article 5 of Regulation (EEC) No 1579/70") Lieu et date d'Ã ©mission Ausstellungsort und -datum Luogo e data d'emissione Plaats en datum van afgifte Lugar y fecha de emisiÃ ³n (Place and date of issue) Date limite de validitÃ © GÃ ¼ltig bis zum Data limite di validitÃ Laatste datum van geldigheid Fecha limite de validez (Valid until ) Cachet de l'organisme Ã ©metteur Signature/Unterschrift/Firma/Handtekening/Firma Stempel der ausstellenden Stelle (Signature) Timbro dell'organismo emittente Stempel van de instelling van afgifte Sello del Organismo emisor (Stamp of issuing agency) Official Journal of the European Communities 553 Nom et prÃ ©nom ou raison sociale et adresse complÃ ¨te de l'exportateur Name und Vorname oder Firma und vollstÃ ¤ndige Anschrift des Exporteurs 1 . Nome e cognome o ragione sociale e indirizzo completo dell'esportatore Naam en voornaam of firmanaam en volledig adres van de exporteur Apellidos y nombre o razÃ ³n social y direcciÃ ³n completa del exportador (Surname and first name or business name and full address of exporter) Pour les fromages fondus indiquer la teneur en matiÃ ¨res grasses en poids de la matiere sÃ ¨che et Ã ©ventuellement s'ils sont fabriquÃ ©s Ã partir d'Emmental ou de GruyÃ ¨re FÃ ¼r SchmelzkÃ ¤se den Fettgehalt in Gewichtshundertteilen in der Trockenmasse angeben und gegebenenfalls , ob der SchmelzkÃ ¤se aus Emmentaler oder Greyerzer hergestellt wurde 2 . Per i formaggi fusi indicare il tenore di materie grasse , in peso, della sostanza secca ed eventualmente se sono stati fabbricati con Emmental o GruyÃ ¨re Bij gesmolten kaas , het vetgehalte in gewichtspercenten , berekend op het droge stof-gehalte, aangeven en eventueel of de gesmolten kaas bereid is op basis van Emmental- of GruyÃ ¨rekaas Para los quesos fundidos indiquese el contenido en materia grasa en peso del extracto secco y en su caso , si se han fabricado con Emmental o Gruyere (For processed cheeses, indicate the fat content by weight referred to dry matter and , where appropriate, if produced from Emmentaler or Gruyere) Mentionner le type du fromage en plus de la marque Ã ©ventuelle ou de la dÃ ©nomination commerciale AuÃ er eventueller Angabe der Marke oder Handelsbezeichnung, Angabe der Art des KÃ ¤ses 3 . Indicare il tipo di formaggio oltre all'eventuale marca o denominazione commerciale Naast het eventuele merk of de handelsbenaming de kaassoort aangeven MenciÃ ³nese el tipo del queso, lÃ ¡ marca si la hu biera y en su defecto la denominaciÃ ³n comercial (Mention the type of cheese in addition to any brand or trade name) Cette dÃ ©claration ne s'applique qu'aux exportations de fromages Emmental et GruyÃ ¨re relevant de la sous-position 04.04 A, fromages fondus relevant de la sous-position 04.04 D , Cheddar, Chester relevant de la sous-position 04.04 E I (b) 1 ainsi que de l'Edam nÃ ©erlandais de premiÃ ¨re qualitÃ © relevant de la sous-position 04.04 E I (b ) 3 du tarif douanier commun Diese ErklÃ ¤rung betrifft nur die Ausfuhr von Emmentaler und Greyerzer KÃ ¤se der Tarif ­ stelle 04.04 A, SchmelzkÃ ¤se der Tarifstelle 04.04 D , Cheddar, Chester der Tarifstelle 04.04 E I (b) 1 und niederlÃ ¤ndischem Edamer erster QualitÃ ¤t der Tarifstelle 04.04 E I (b) 3 des Gemeinsamen Zolltarifs 4. Questa dichiarazione si applica solo all'esportazione di formaggi Emmental e GruyÃ ¨re della sottovoce 04.04 A, di formaggi fusi della sottovoce 04.04 D , di formaggi Cheddar e Chester della sottovoce 04.04 E I (b) 1 nonchÃ © dell'Edam olandese di prima qualitÃ della sottovoce 04.04 E I (b) 3 della tariffa doganale comune Deze verklaring heeft uitsluitend betrekking op de uitvoer van Emmental en GruyÃ ¨rekaas , behorende tot de onderverdeling 04.04 A, gesmolten kaas behorend tot de onderverdeling 04.04 D , Cheddar- en Chesterkaas, behorende tot de onderverdeling 04.04 E I (b) 1 , alsmede Nederlandse Edammerkaas van eerste kwaliteit , behorende tot de onderverdeling 04.04 E I ( b ) 3 van het gemeenschappelijk douanetarief Esta declaraciÃ ³n solo es aplicable a las exportaciones de quesos Emmental y Gruyere que corresponden a las subpartidas 04.04 A, a las de quesos fundidos de las subpartidas 04.04 D , las de quesos Cheddar y Chester de las subpartidas 04.04 E I (b) 1 y las de quesos Edam holandÃ ©s de primera calidad de las subpartidas 04.04 E I (b) 3 del Arancel de Aduanas comÃ ºn (This declaration applies only to exports of Emmentaler and Gruyere cheeses falling within sub-heading No 04.04 A, processed cheeses falling within sub-heading No 04.04 D , Cheddar, ( including Chester) cheese falling within sub-heading No 04.04 E I (b) 1 and first quality Dutch Edam Cheese falling within sub-heading No 04.04 E I (b) 3 of the Common Customs Tariff) 554 Official Journal of the European Communities Cadre reserve au visa de la douane du bureau de sortie de la CommunautÃ © Abschnitt fÃ ¼r den Sichtvermerk der Ausgangszollstelle der Gemeinschaft Riquadro riservato al visto doganale dell'ufficio di uscita della ComunitÃ Vak bestemd voor het visum van het douanekantoor van uitgang van de Gemeenschap Espacio reservado para el visado de la Aduana de salida de la Comunidad (Space reserved for endorsement by the customs office of exit from the Community) Les produits dÃ ©signÃ ©s dans le cadre ci-dessus ont quittÃ © le territoire de la CommunautÃ © Die im obengenannten Abschnitt erwÃ ¤hnten Erzeugnisse haben das Gebiet der Gemeinschaft verlassen I prodotti designati nel riquadro di cui sopra hanno lasciato il territorio della ComunitÃ De goederem , in bovenvermeld vak aangeduid , hebben het grondgebied van de Gemeenschap verlaten Los productos indicados en el cuardo de mÃ ¡s arriba han salido del territorio de la Comunidad (The products described in the panel above have left the territory of the Community) Cachet du bureau Lieu/Ort/Luogo/Plaats/Lugar (Place) Stempel der Zollstelle Date/Datum/Data/Datum/Fecha (Date) Timbro dell'ufficio Signature/Unterschrift/Firma/Handtekening/Firma (Signature) Stempel van het kantoor Sello de la Aduana (Customs stamp) Cadre rÃ ©serve aux autorites espagnoles Abschnitt fÃ ¼r die Sichtvermerke der spanischen BehÃ ¶rden Riquadro riservato alle autoritÃ spagnole Vak bestemd voor de Spaanse autoriteiten Espacio reservado para el visado de la Aduana espaÃ ±ola (Space reserved for the Spanish authorities) Sello de la Aduana (Customs stamp) Lugar (Place) Fecha (Date) Firma (Signature) Observations : Ce titre est Ã remplir en un original et trois copies au moins en utilisant du papier carbone. Ce titre n'est valable que 60 jours Ã partir de la date de son Ã ©mission . Ce titre n'est valable que pour la quantitÃ © qui y est indiquÃ ©e ; toutefois , une tolÃ ©rance de 5% est admise . Bernerkungen : Diese Bescheinigung ist in einer Urschrift und mit mindestens drei Durchschriften auszufÃ ¼llen . Diese Bescheinigung ist nur 60 Tage vom Tag ihrer Ausstellung an gÃ ¼ltig. Diese Bescheinigung gilt nur fÃ ¼r die darin angegebene Menge ; Abweichungen bis zu 5% sind jedoch gestattet . Official Journal of the European Communities 555 Osservazioni : Il presente titolo deve essere redatto in un originale e almeno tre copie utilizzando carta carbone. Il presente titolo Ã ¨ valido per 60 giorni a decorrere dalla data di emissione. Il presente titolo Ã ¨ valido unicamente per il quantitativo in esso indicato con una tolleranza del 5% . Opmerkingen : Deze verklaring moet worden ingevuld met ten minste drie doorslagen met gebruikmaking van carbonpapier . Deze verklaring geldt slechts 60 dagen vanaf de datum van afgifte . . Deze verklaring is slechts geldig voor de erin vermelde hoeveelheid ; een afwijking van 5% is echter toegelaten. Observaciones : Este certificado se extenderÃ ¡ en original y tres copias por lo menos , utilisando papel carbÃ ³n. Este certificado tiene un plazo de validez de 60 dias a partir de la fecha de emisiÃ ³n . Este certificado solo es valido para la cantidad en el mismo indicada ; sin embargo, se admite una tolerancia del 5% . (Remarks : This certificate is to be drawn up in one original and at least three copies , using carbon paper. This certificate is valid only for. sixty days from date of issue. ¢ This certificate is valid only for the quantity indicated thereon ; however, a tolerance of 5% is permissible.) 556 Official Journal of the European Communities ANNEX IV Declaration The undersigned1 declares that the price of the consignment of kg of cheese2 against invoice No of (date) to be exported to Spain , excluding customs territories to which special arrangements apply, will be not less than 3 units of account per 100 kg net weight free-at-Spanish-frontier or c.i.f. Spanish port ; declares also that when the cheeses in question are exported , no refunds or premiums or other forms of rebate have been or will be granted to the purchases , which might have the effect of reducing the value below that indicated above. Place and date : Signature : 1 Surname and first name or business name and full address of the exporter . 2 Mention the type of cheese in addition to any brand or trade name. 3 The prices must not be less than :  106-57 units of account per 100 kg net weight for Emmentaler and Gruyere whole cheeses falling within sub-heading 04.04 1 (a ) 1 of the Spanish customs tariff ;  119-51 units of account per 100 kg net weight for Emmentaler and Gruyere cheeses in vacuum-packed pieces of a weight exceeding 1 kg falling within sub-heading 04.04 A I ( b ) 1 of the Spanish customs tariff ;  128-14 units of account per 100 kg net weight for Emmentaler and Gruyere cheeses in vacuum-packed pieces of a weight not exceeding 1 kg but exceeding 75 g falling within sub-heading 04.04 A 1 (c ) 1 of the Spanish customs tariff ;  105-73 units of account per 100 kg net weight for cheeses processed from Emmentaler or Gruyere falling within sub-headings 04.04 D 1 (a ) and 04.04 D 1 ( b) of the Spanish customs tariff ;  108-69 units of account per 100 kg net weight for cheeses processed from Emmentaler or Gruyere falling within sub-heading No 04.04 D 1 (c) of the Spanish customs tariff ;  89-90 units of account per 100 kg net weight for other processed cheeses falling within sub-heading 04.04 D 2 (a) of the Spanish customs tariff ;  92-91 units of account per 100 kg net weight for other processed cheeses falling within sub-heading 04.04 D 2 (b ) of the Spanish customs tariff ;  95-94 units of account per 100 kg net weight for other processed cheeses falling withing sub-heading 04.04 D 2 (c) ¢ of the Spanish customs tariff ;  83-59 units of account per 100 kg net weight for Cheddar cheese ripened for less than three months falling within sub-heading 04.04 G 1 (b ) 1 of the Spanish customs tariff ;  93-66 units of account per 100 kg net weight for Cheddar cheese ripened for three or more months falling within sub-heading 04.04 G 1 (b) 1 of the Spanish customs tariff ;  85-74 units of account per 100 kg net weight for first quality Dutch Edam cheese of a minimum fat content by weight referred to dry matter of 40% and ripened from seven to eight weeks falling within sub-heading 04.04 G 1 (b ) 3 of the Spanish customs tariff ;